Exhibit 10.1







 
 

 Convertible Line of Credit Note  [pnc001.jpg]

 
 

 $350,000.00  September 22, 2014

 




Loan # 185394000 /185394001


FOR VALUE RECEIVED, INB:MANHATTAN DRUG COMPANY, INC.  (“Borrower”), with an
address at 225 Long Ave., Hillside, NJ 07205, promises to pay to the order of
PNC EQUIPMENT FINANCE, LLC (“Lender”), in lawful money of the United States of
America in immediately available funds at its offices located at  995 Dalton
Avenue, Cincinnati, Ohio  45203, or at such other location as Lender may
designate from time to time, the principal sum of THREE HUNDRED FIFTY THOUSAND
DOLLARS ($350,000.00) (“Facility”) or such lesser amount as may be advanced to
or for the benefit of the Borrower hereunder prior to the Conversion Date (as
hereinafter defined), together with interest accruing on the outstanding
principal balance from the date hereof, all as provided below.


1.           Advance Procedures.  During the period from the date of this Note
to and including the Conversion Date, the Borrower may borrow hereunder (but may
not reborrow after repayment), subject to the terms and conditions of this Note
and the Loan Documents (as defined herein).


In no event shall the aggregate unpaid principal amount of advances under this
Note exceed the face amount of this Note.  On the Conversion Date, the
then-outstanding principal amount of advances hereunder shall convert to an
amortizing term loan payable as set forth below.  The “Conversion Date” shall
mean the earliest to occur of (a)7/31/ 2015, or such later date as may be
designated by Lender by written notice from Lender to the Borrower, or (b) the
date when Lender receives written notice from the Borrower (which notice shall
be irrevocable) informing Lender that the Borrower does not intend to request
further advances hereunder and acknowledging that Lender shall have no
obligation to make further advances hereunder or (c) the date when Lender has
made advances hereunder which, in the aggregate, equal the face amount of this
Note.  If permitted by Lender, a request for advance may be made by telephone or
electronic mail, with such confirmation or verification (if any) as Lender may
require in its discretion from time to time.  A request for advance by any
Borrower shall be binding upon Borrower, jointly and severally.  The Borrower
authorizes Lender to accept telephonic and electronic requests for advances, and
Lender shall be entitled to rely upon the authority of any person providing such
instructions.  The Borrower hereby indemnifies and holds Lender harmless from
and against any and all damages, losses, liabilities, costs and expenses
(including reasonable attorneys’ fees and expenses) which may arise or be
created by the acceptance of such telephonic and electronic requests or by the
making of such advances.  Lender will enter on its books and records, which
entry when made will be presumed correct, the date and amount of each advance,
as well as the date and amount of each payment made by the Borrower.


2.         Rate of Interest.  Prior to the Conversion Date, amounts outstanding
under this Note will bear interest at a rate per annum (“Floating Rate”) which
is at all times equal to the sum of A) LIBOR Rate plus (B) three hundred twenty
five (325) basis points (3.25%).   From and after the Conversion Date, amounts
outstanding under this Note will bear interest at either (i) a rate per annum
equal to the Floating Rate; or (ii) a fixed rate of interest per annum (“Fixed
Rate”) as offered to the Borrower by Lender in its sole discretion, as agreed
upon in writing between the Borrower and Lender, for the remaining term of this
Note.  Interest hereunder will be calculated based on a 30 day calendar month of
a 360 day year.  In no event will the rate of interest hereunder exceed the
maximum rate allowed by law.


If Lender or the Bank determines (which determination shall be final and
conclusive) that, by reason of circumstances affecting the eurodollar market
generally, deposits in dollars (in the applicable amounts) are not being offered
to banks in the eurodollar market for the selected term, or adequate means do
not exist for ascertaining the LIBOR Rate, then Lender shall give notice thereof
to the Borrower.  Thereafter, until Lender notifies the Borrower that the
circumstances giving rise to such suspension no longer exist, the interest rate
for all amounts outstanding under this Note shall be equal to (A) the Base Rate.
(“Alternate Rate”).
 
 
 
 

--------------------------------------------------------------------------------

 


In addition, if, after the date of this Note, Lender or the Bank shall determine
(which determination shall be final and conclusive) that any enactment,
promulgation or adoption of or any change in any applicable law, rule or
regulation, or any change in the interpretation or administration thereof by a
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by Lender or the Bank
with any guideline, request or directive (whether or not having the force of
law) of any such authority, central bank or comparable agency shall make it
unlawful or impossible for Lender or the Bank to make or maintain or fund loans
based on the LIBOR Rate, Lender shall notify the Borrower.  Upon receipt of such
notice, until Lender notifies the Borrower that the circumstances giving rise to
such determination no longer apply, the interest rate on all amounts outstanding
under this Note shall be the Alternate Rate.


For the purpose hereof, the following terms shall have the following meanings:


“Bank” means PNC Bank, National Association.
 
“Base Rate” shall mean the Prime Rate.  If and when the Base Rate (or any
component thereof) changes, the rate of interest with respect to any advance
bearing interest at the Floating Rate will change automatically without notice
to the Borrower, effective on the date of any such change.


“Business Day” shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required to be closed for
business in Cincinnati, Ohio.


“Contract Period” means a period commencing on a Business Day and ending one
month thereafter on the last day of the respective month, provided that (a) if
any Contract Period otherwise would end on a day that is not a Business Day (a
“Non-Business Day”), for purposes of determining any next adjustment to the
LIBOR Rate hereunder only, it shall end instead on the next preceding day that
is a Business Day as the last day (although any such adjusted LIBOR Rate shall
be applied on the day following said Non-Business Day as the intended start of
the next Contract Period), (b) if any Contract Period commences on a day for
which there is no numerical equivalent in the calendar month in which that
Contract Period is to end, it shall end on the last calendar day of that
calendar month unless such a day is not a Business Day, in which case, for
purposes of determining any next adjustment to the LIBOR Rate hereunder only, it
shall end instead on the next preceding day that is a Business Day as the last
day (although any such adjusted LIBOR Rate shall be applied on the day following
said Non-Business Day as the intended start of the next Contract Period), and
(c) the first Contract Period shall commence on the later of the date of this
Note or the date of initial disbursement of any portion of the face amount
hereof and each subsequent Contract Period, to the extent applicable, shall
commence automatically and immediately on the last day of the preceding Contract
Period.


 “LIBOR Rate” shall mean, for a Contract Period, the rate per annum determined
by Lender by dividing (x) the Published Rate by (y) a number equal to 1.00 minus
the percentage prescribed by the Federal Reserve for determining the maximum
reserve requirements with respect to any Eurocurrency fundings by banks on such
day.


“Prime Rate” shall mean the rate publicly announced by Lender from time to time
as its prime rate.  The Prime Rate is determined from time to time by Lender as
a means of pricing some loans to its borrowers.  The Prime Rate is not tied to
any external rate of interest or index, and does not necessarily reflect the
lowest rate of interest actually charged by Lender to any particular class or
category of customers.  If and when the Prime Rate changes, the Base Rate will
change automatically without notice to the Borrower, effective on the date of
any such change.


“Published Rate” shall mean the rate of interest published each Business Day in
the Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the
eurodollar rate for a one month period as published in another publication
determined by Lender).


2
 
 
 

--------------------------------------------------------------------------------

 
 
3.           Payment Terms.  Prior to the Conversion Date, interest only shall
be due and payable in monthly installments commencing on ___________ __, 2014,
and continuing on the same day of each month thereafter until the Conversion
Date, when all accrued interest shall be due and payable.  From and after the
Conversion Date, principal and interest shall be due and payable as follows:


(a)           If after the Conversion Date this Note bears interest at the Fixed
Rate, principal together with interest shall be payable in thirty-six (36)
consecutive Monthly installments, each of which shall be in an amount (the
“Level Payment Amount”) sufficient to amortize the outstanding principal amount
hereunder on the Conversion Date over a term of thirty-six (36) months,
commencing on the _______ day of the month following the month in which the
Conversion Date occurs, and continuing on the same day of each month thereafter
until the thirty-six monthly anniversary of the Conversion Date (the “Maturity
Date”), at which time a final installment shall be payable in an amount equal to
the remaining outstanding principal balance hereunder.  Any outstanding
principal and accrued interest shall be due and payable in full on the Maturity
Date. The Level Payment Amount will be calculated on the assumption that each
periodic payment will be made on the date when due, and if there is any
variation in the actual payment dates, there may be an additional amount due
upon maturity of this Note.  Any amortization schedule provided to Borrower is
only an estimate, and is superseded by the terms of this Note regarding the
accrual and payment of interest; or


(b)           If after the Conversion Date this Note bears interest at the
Floating Rate, principal shall be payable in thirty-six (36) equal consecutive
Monthly installments, each of which shall be in an amount determined by dividing
the outstanding principal amount hereunder on the Conversion Date by thirty-six
(36), commencing on the ______ day of the month following the month in which the
Conversion Date occurs, and continuing on the same day of each month thereafter
until the thirty-six monthly anniversary of the Conversion Date (the “Maturity
Date”), at which time a final installment shall be payable in an amount equal to
the remaining outstanding principal balance hereunder.  Interest shall be
payable at the same times as the principal payments.  Any outstanding principal
and accrued interest shall be due and payable in full on the Maturity Date.


If any payment under this Note shall become due on a day other than a Business
Day, such payment shall be made on the next succeeding Business Day and such
extension of time shall be included in computing interest in connection with
such payment.  Payments received will be applied to charges, fees and expenses
(including attorneys’ fees), accrued interest and principal in any order Lender
may choose, in its sole discretion.


4.           Late Payments; Default Rate.  If the Borrower fails to make any
payment of principal, interest or other amount coming due pursuant to the
provisions of this Note when due and payable, then Borrower also shall pay to
Lender a late charge equal to 5% of the amount of such payment but not more than
the maximum amount allowed by law (“Late Charge”).  Upon maturity, whether by
acceleration, demand or otherwise, and at Lender’s option upon the occurrence of
any Event of Default (as hereinafter defined) and during the continuance
thereof, amounts outstanding under this Note shall bear interest at a rate per
annum (based on the actual number of days that principal is outstanding over a
year of 360 days) which shall be three percentage points (3%) in excess of the
interest rate in effect from time to time under this Note but not more than the
maximum rate allowed by law (“Default Rate”).  The Default Rate shall continue
to apply whether or not judgment shall be entered on this Note.  Both the Late
Charge and the Default Rate are imposed as liquidated damages for the purpose of
defraying Lender’s expenses incident to the handling of delinquent payments, but
are in addition to, and not in lieu of, Lender’s exercise of any rights and
remedies hereunder, under the other Loan Documents or under applicable law, and
any fees and expenses of any agents or attorneys which Lender may employ.  In
addition, the Default Rate reflects the increased credit risk to Lender of
carrying a loan that is in default.  The Borrower agrees that the Late Charge
and Default Rate are reasonable forecasts of just compensation for anticipated
and actual harm incurred by Lender, and that the actual harm incurred by Lender
cannot be estimated with certainty and without difficulty.


5.           Prepayment.  So long as no Event of Default under this Note has
occurred and is continuing, Borrower may, upon 30 days’ prior written notice to
Lender, prepay to Lender all amounts owed under this Note in full, but not in
part, on any payment date, by paying the entire outstanding balance as of such
prepayment date, all other amounts due and owing under this Note, plus the Cost
of Prepayment, as provided for below.
 
3
 
 
 

--------------------------------------------------------------------------------

 


The “Cost of Prepayment” shall be calculated as an amount equal to the following
specified percentage, as such applies to the applicable payment installment
number, multiplied by the outstanding principal balance owed under this Note;
 
[pnc002.jpg]


A notice as to any amounts payable pursuant to this Section given to the
Borrower by Lender shall, in the absence of manifest error, be conclusive and
shall be payable upon demand. The Borrower’s obligations hereunder shall survive
the payment in full of the outstanding balance and any other amounts.


6. Increased Costs; Yield Protection.  On written demand, together with written
evidence of the justification therefor, the Borrower agrees to pay Lender all
direct costs incurred, any losses suffered or payments made by Lender as a
result of any Change in Law (hereinafter defined), imposing any reserve,
deposit, allocation of capital or similar requirement (including without
limitation, Regulation D of the Board of Governors of the Federal Reserve
System) on Lender, its holding company or any of their respective assets
relative to the Facility.  “Change in Law” means the occurrence, after the date
of this Note, of any of the following: (a) the adoption or taking effect of any
law, rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any governmental authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any governmental authority; provided that notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by Lender for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.


7.           Break Funding Indemnification.  The Borrower agrees to indemnify
Lender against any liabilities, losses or expenses (including, without
limitation, loss of margin, any loss or expense sustained or incurred in
liquidating or employing deposits from third parties, and any loss or expense
incurred in connection with funds acquired to effect, fund or maintain any
advance (or any part thereof) bearing interest at a Fixed Rate) which Lender
sustains or incurs as a consequence of either (i) the Borrower’s failure to make
a payment on the due date thereof, (ii) the Borrower’s revocation (expressly, by
later inconsistent notices or otherwise) in whole or in part of any notice given
to Lender to request, convert, renew or prepay any advance bearing interest at a
Fixed Rate, or (iii) the Borrower’s payment or prepayment (whether voluntary
(unless allowed for under this Note), after acceleration of the maturity of this
Note or otherwise) or conversion of any advance bearing interest at a Fixed Rate
on a day other than the regularly scheduled due date therefor.  A notice as to
any amounts payable pursuant to this Section given to the Borrower by Lender
shall, in the absence of manifest error, be conclusive and shall be payable upon
demand.  The Borrower’s indemnification obligations hereunder shall survive the
payment in full of the advances and all other amounts payable hereunder.


8.           Other Loan Documents.  This Note is issued in connection with any
letter agreement or loan agreement between the Borrower and Lender, dated on or
before the date hereof, and the other agreements and documents executed and/or
delivered in connection therewith and herewith or referred to therein, or
herein, including, without limitation, the Incorporated Documents, as defined
below, the terms of which are all incorporated herein by reference (as amended,
modified or renewed from time to time, collectively “Loan Documents”), and is
secured by the property (if any) described in the Loan Documents and by such
other collateral as previously may have been or may in the future be granted to
Lender to secure this Note.
 
4
 
 
 

--------------------------------------------------------------------------------

 


9.           Incorporation Of Covenants By Reference; Cross Termination.  Any
and all representations and warranties, and any and all affirmative, negative
and financial covenants which may be set forth in any credit agreement, loan
agreement, promissory note, guaranty or other agreement, instrument or document
entered into between Borrower (or any of its affiliates), as borrower, and any
affiliate of Lender, as lender (whether directly as a lender to Borrower or as
one lender in a bank syndicate agreeing to lend to the Borrower, or as holder of
a participation in a loan by another lender to Borrower) (“Incorporated
Documents”), are hereby incorporated herein by this reference as if set forth
herein at length, as any of the foregoing may be amended or supplemented from
time to time (“Incorporated Provisions”).  Any amendments, modifications,
waivers or other changes in the terms of any of the Incorporated Provisions
shall automatically constitute an amendment to this Note without any need for
further action or documentation. Notwithstanding the foregoing, any such changes
to any Incorporated Provision which operate to waive or prevent the occurrence
of a default or Event of Default under any Incorporated Document shall not be
effective unless consented to in writing by Lender in its sole discretion.  If
any Incorporated Document terminates or otherwise ceases to be in full force and
effect (“Termination”), all of the Incorporated Provisions of such Incorporated
Document shall survive the Termination and shall continue in full force and
effect as a part of this Note.  At any time after a Termination, Borrower shall
promptly, upon Lender’s request, execute and deliver to Lender an amendment to
this Note, which amendment will expressly incorporate into this Note all or any
number of the Incorporated Provisions of the terminated Incorporated Document as
Lender, in its sole discretion, shall select, as such Incorporated Provisions
are in effect immediately prior to the date of Termination.  Further,
notwithstanding the foregoing, the Termination of any Incorporated Document for
any reason shall constitute an Event of Default under this Note, entitling
Lender, at its option, to terminate this Note and to accelerate the payment of
all amounts due hereunder.


10.           Covenants.  Unless compliance is waived in writing by the Lender,
until payment in full of the loan evidenced by this Note:


(a)           The Borrower will promptly submit to the Lender such information
as the Lender may reasonably request relating to the Borrower’s affairs
(including but not limited to annual Financial Statements (as hereinafter
defined) and tax returns for the Borrower and the Guarantor) and/or any security
for the loan evidenced by this Note.  “Financial Statements” means the
consolidated and consolidating balance sheet and statements of income and cash
flows prepared in accordance with generally accepted accounting principles
(“GAAP”) in effect from time to time applied on a consistent basis (subject in
the case of interim statements to normal year-end adjustments).


(b)           Neither the Borrower nor the Guarantor will make or permit any
change in its form of organization, the nature of its business as carried on as
of the date of this Note or in its senior management or equity ownership.


(c)           The Borrower will notify the Lender in writing of the occurrence
of an Event of Default or an act or condition which, with the passage of time,
the giving of notice or both might become an Event of Default.


11.           Representations and Warranties.  To induce the Lender to extend
the loan evidenced by this Note, the Borrower represents and warrants as
follows:


(a)           The Borrower’s latest Financial Statements provided to the Lender
are true, complete and accurate in all material respects and fairly present the
financial condition, assets and liabilities, whether accrued, absolute,
contingent or otherwise, and the results of the Borrower’s operations for the
period specified therein.  The Borrower’s Financial Statements have been
prepared in accordance with generally accepted accounting principles
consistently applied from period to period subject, in the case of interim
statements, to normal year-end adjustments.  Since the date of the latest
Financial Statements provided to the Lender, the Borrower has not suffered any
damage, destruction or loss which has materially adversely affected its
business, assets, operations, financial condition or results of operations.


(b)           There are no actions, suits, proceedings or governmental
investigations pending or, to the knowledge of the Borrower, threatened against
the Borrower which could result in a material adverse change in its business,
assets, operations, financial condition or results of operations and there is no
basis known to the Borrower or its officers, directors or shareholders for any
such action, suit, proceedings or investigation.
 
5
 
 
 

--------------------------------------------------------------------------------

 


(c)           The Borrower has filed all returns and reports that are required
to be filed by it in connection with any federal, state or local tax, duty or
charge levied, assessed or imposed upon the Borrower or its property, including
unemployment, social security and similar taxes and all of such taxes have been
either paid or adequate reserve or other provision has been made therefor.


(d)           If not a natural person, the Borrower is duly organized, validly
existing and in good standing under the laws of the state of its incorporation
or organization and has the power and authority to own and operate its assets
and to conduct its business as now or proposed to be carried on, and is duly
qualified, licensed and in good standing to do business in all jurisdictions
where its ownership of property or the nature of its business requires such
qualification or licensing.


(e)           The Borrower has full power and authority to enter into the
transactions provided for in this Note and has been duly authorized to do so by
all necessary and appropriate action and when executed and delivered by the
Borrower, this Note and the other Loan Documents will constitute the legal,
valid and binding obligations of the Borrower, enforceable against the Borrower
in accordance with their terms.


(f)           There does not exist any default or violation by the Borrower of
or under any of the terms, conditions or obligations of:  (i) its organizational
documents; (ii) any indenture, mortgage, deed of trust, franchise, permit,
contract, agreement, or other instrument to which it is a party or by which it
is bound; or (iii) any law, regulation, ruling, order, injunction, decree,
condition or other requirement applicable to or imposed upon the Borrower by any
law or by any governmental authority, court or agency.


12.           Events of Default.  The occurrence of any of the following events
will be deemed to be an “Event of Default” under this Note:  (i) the nonpayment
of any principal, interest or other indebtedness under this Note when due; (ii)
the occurrence of any event of default or any default and the lapse of any
notice or cure period, or any Obligor’s failure to observe or perform any
covenant, representation, warranty or other agreement, under or contained in any
Loan Document or any other document now or in the future evidencing or securing
any debt, liability or obligation of any Obligor to Lender; (iii) the filing by
or against any Obligor of any proceeding in bankruptcy, receivership,
insolvency, reorganization, liquidation, conservatorship or similar proceeding
(and, in the case of any such proceeding instituted against any Obligor, such
proceeding is not dismissed or stayed within 30 days of the commencement
thereof, provided that Lender shall not be obligated to advance additional funds
hereunder during such period); (iv) any assignment by any Obligor for the
benefit of creditors, or any levy, garnishment, attachment or similar proceeding
is instituted against any property of any Obligor held by or deposited with
Lender; (v) a default with respect to any other indebtedness of any Obligor for
borrowed money, if the effect of such default is to cause or permit the
acceleration of such debt; (vi) the commencement of any foreclosure or
forfeiture proceeding, execution or attachment against any collateral securing
the obligations of any Obligor to Lender; (vii) the entry of a final judgment
against any Obligor and the failure of such Obligor to discharge the judgment
within ten days of the entry thereof; (viii) any change in any Obligor’s
business, assets, operations, financial condition or results of operations that
has or could reasonably be expected to have any material adverse effect on any
Obligor; (ix) any Obligor ceases doing business as a going concern; (x) any
representation or warranty made by any Obligor to Lender in any Loan Document or
any other documents now or in the future evidencing or securing the obligations
of any Obligor to Lender, is false, erroneous or misleading in any material
respect; (xi) if this Note or any guarantee executed by any Obligor is secured,
the failure of any Obligor to provide Lender with additional collateral if in
Lender’s opinion at any time or times, the market value of any of the collateral
securing this Note or any guarantee has depreciated below that required pursuant
to the Loan Documents or, if no specific value is so required, then in an amount
deemed material by Lender; (xii) the revocation or attempted revocation, in
whole or in part, of any guarantee by any Obligor; or (xiii) the death,
incarceration, indictment or legal incompetency of any individual Obligor or, if
any Obligor is a partnership or limited liability company, the death,
incarceration, indictment or legal incompetency of any individual general
partner or member.  As used herein, the term “Obligor” means any Borrower and
any guarantor of, or any pledgor, mortgagor or other person or entity providing
collateral support for, the Borrower’s obligations to Lender existing on the
date of this Note or arising in the future.


Upon the occurrence of an Event of Default:  (a) Lender shall be under no
further obligation to make advances hereunder; (b) if an Event of Default
specified in clause (iii) or (iv) above shall occur, the outstanding principal
balance and accrued interest hereunder together with any additional amounts
payable hereunder shall be immediately due and payable without demand or notice
of any kind; (c) if any other Event of Default shall occur, the outstanding
principal balance and accrued interest hereunder together with any additional
amounts payable hereunder, at Lender’s option  and without demand or notice of
any kind, may be accelerated and become immediately due and payable; (d) at
Lender’s option, this Note will bear interest at the Default Rate from the date
of the occurrence of the Event of Default; and (e) Lender may exercise from time
to time any of the rights and remedies available under the Loan Documents or
under applicable law.  For avoidance of doubt, all additional amounts payable
hereunder shall include, without limitation, Break Funding Indemnification and
Cost of Prepayment, if any.
 
6
 
 
 

--------------------------------------------------------------------------------

 


13.           Right of Setoff.  In addition to all liens upon and rights of
setoff against the Borrower’s money, securities or other property given to
Lender by law, Lender shall have, with respect to the Borrower’s obligations to
Lender under this Note and to the extent permitted by law, a contractual
possessory security interest in and a contractual right of setoff against, and
the Borrower hereby grants Lender a security interest in, and hereby assigns,
conveys, delivers, pledges and transfers to Lender, all of the Borrower’s right,
title and interest in and to, all of the Borrower’s deposits, moneys, securities
and other property now or hereafter in the possession of or on deposit with, or
in transit to, the Bank or any other direct or indirect subsidiary of The PNC
Financial Services Group, Inc., whether held in a general or special account or
deposit, whether held jointly with someone else, or whether held for safekeeping
or otherwise, excluding, however, all IRA, Keogh, and trust accounts.  Every
such security interest and right of setoff may be exercised without demand upon
or notice to the Borrower.  Every such right of setoff shall be deemed to have
been exercised immediately upon the occurrence of an Event of Default hereunder
without any action of Lender, although Lender may enter such setoff on its books
and records and/or cause such setoff on the Bank’s books and records at a later
time.


14.           Anti-Money Laundering/International Trade Law Compliance. The
Borrower represents and warrants to the Lender, as of the date of this
Note,  the date of each advance of proceeds under the Facility, the date of any
renewal, extension or modification of the Facility, and at all times until the
Facility has been terminated and all amounts thereunder have been indefeasibly
paid in full, that:  (a) no Covered Entity  (i) is a Sanctioned Person; (ii) has
any of its assets in a Sanctioned Country or in the possession, custody or
control of a Sanctioned Person; or (iii) does business in or with, or derives
any of its operating income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any law, regulation,
order or directive enforced by any Compliance Authority; (b) the proceeds of the
Facility will not be used to fund any operations in, finance any investments or
activities in, or, make any payments to, a Sanctioned Country or Sanctioned
Person in violation of any law, regulation, order or directive enforced by any
Compliance Authority; (c) the funds used to repay the Facility are not derived
from any unlawful activity; and (d) each Covered Entity is in compliance with,
and no Covered Entity engages in any dealings or transactions prohibited by, any
laws of the United States, including but not limited to any Anti-Terrorism
Laws.  Borrower covenants and agrees that it shall immediately notify the Lender
in writing upon the occurrence of a Reportable Compliance Event.


As used herein, “Anti-Terrorism Laws” means any laws relating to terrorism,
trade sanctions programs and embargoes, import/export licensing, money
laundering, or bribery, all as amended, supplemented or replaced from time to
time; “Compliance Authority” means each and all of the (a) U.S. Treasury
Department/Office of Foreign Assets Control, (b) U.S. Treasury
Department/Financial Crimes Enforcement Network, (c) U.S. State
Department/Directorate of Defense Trade Controls, (d) U.S. Commerce
Department/Bureau of Industry and Security, (e) U.S. Internal Revenue Service,
(f) U.S. Justice Department, and (g) U.S. Securities and Exchange Commission;
“Covered Entity” means the Borrower, its affiliates and subsidiaries, all
guarantors, pledgors of collateral, all owners of the foregoing, and all brokers
or other agents of the Borrower acting in any capacity in connection with the
Facility; “Reportable Compliance Event” means that any Covered Entity becomes a
Sanctioned Person, or is indicted, arraigned, investigated or custodially
detained, or receives an inquiry from regulatory or law enforcement officials,
in connection with any Anti-Terrorism Law or any predicate crime to any
Anti-Terrorism Law, or self-discovers facts or circumstances implicating any
aspect of its operations with the actual or possible violation of any
Anti-Terrorism Law; “Sanctioned Country” means a country subject to a sanctions
program maintained by any Compliance Authority; and “Sanctioned Person” means
any individual person, group, regime, entity or thing listed or otherwise
recognized as a specially designated, prohibited, sanctioned or debarred person
or entity, or subject to any limitations or prohibitions (including but not
limited to the blocking of property or rejection of transactions), under any
order or directive of any Compliance Authority or otherwise subject to, or
specially designated under, any sanctions program maintained by any Compliance
Authority.
 
7
 
 
 

--------------------------------------------------------------------------------

 


15.           Indemnity.  The Borrower agrees to indemnify each of Lender, each
legal entity, if any, who controls, is controlled by or is under common control
with Lender, and each of their respective directors, officers and employees (the
“Indemnified Parties”), and to defend and hold each Indemnified Party harmless
from and against any and all claims, damages, losses, liabilities and expenses
(including all fees and charges of internal or external counsel with whom any
Indemnified Party may consult and all expenses of litigation and preparation
therefor) which any Indemnified Party may incur or which may be asserted against
any Indemnified Party by any person, entity or governmental authority (including
any person or entity claiming derivatively on behalf of the Borrower), in
connection with or arising out of or relating to the matters referred to in this
Note or in the other Loan Documents or the use of any advance hereunder, whether
(a) arising from or incurred in connection with any breach of a representation,
warranty or covenant by the Borrower, or (b) arising out of or resulting from
any suit, action, claim, proceeding or governmental investigation, pending or
threatened, whether based on statute, regulation or order, or tort, or contract
or otherwise, before any court or governmental authority; provided, however,
that the foregoing indemnity agreement shall not apply to any claims, damages,
losses, liabilities and expenses solely attributable to an Indemnified Party's
gross negligence or willful misconduct.  The indemnity agreement contained in
this Section shall survive the termination of this Note, payment of any advance
hereunder and the assignment of any rights hereunder.  The Borrower may
participate at its expense in the defense of any such action or claim.


16.           Miscellaneous.  All notices, demands, requests, consents,
approvals and other communications required or permitted hereunder (“Notices”)
must be in writing (except as may be agreed otherwise above with respect to
borrowing requests) and will be effective upon receipt.  Notices may be given in
any manner to which the parties may separately agree, including electronic
mail.  Without limiting the foregoing, first-class mail, facsimile transmission
and commercial courier service are hereby agreed to as acceptable methods for
giving Notices.  Regardless of the manner in which provided, Notices may be sent
to a party’s address as set forth above or to such other address as any party
may give to the other for such purpose in accordance with this Section.  No
delay or omission on Lender’s part to exercise any right or power arising
hereunder will impair any such right or power or be considered a waiver of any
such right or power, nor will Lender’s action or inaction impair any such right
or power.  Lender’s rights and remedies hereunder are cumulative and not
exclusive of any other rights or remedies which Lender may have under other
agreements, at law or in equity.  No modification, amendment or waiver of, or
consent to any departure by the Borrower from, any provision of this Note will
be effective unless made in a writing signed by Lender, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given.  Notwithstanding the foregoing, Lender may modify this Note for the
purposes of completing missing content or correcting erroneous content, without
the need for a written amendment, provided that Lender shall send a copy of any
such modification to the Borrower (which notice may be given by electronic
mail).  The Borrower agrees to pay on demand, to the extent permitted by law,
all costs and expenses incurred by Lender in the enforcement of its rights in
this Note and in any security therefor, including without limitation reasonable
fees and expenses of Lender’s counsel.  If any provision of this Note is found
to be invalid, illegal or unenforceable in any respect by a court, all the other
provisions of this Note will remain in full force and effect.  The Borrower and
all other makers and endorsers of this Note hereby forever waive presentment,
protest, notice of dishonor and notice of non-payment.  The Borrower also waives
all defenses based on suretyship or impairment of collateral.  If this Note is
executed by more than one Borrower, the obligations of such persons or entities
hereunder will be joint and several.  This Note shall bind the Borrower and its
heirs, executors, administrators, successors and assigns, and the benefits
hereof shall inure to the benefit of Lender and its successors and assigns;
provided, however, that the Borrower may not assign this Note in whole or in
part without Lender’s written consent and Lender at any time may assign this
Note in whole or in part.
 
This Note has been delivered to and accepted by Lender and will be deemed to be
made in the State of New Jersey (“State”).  This Note will be interpreted and
the rights and liabilities of LENDER and the Borrower determined in accordance
with the laws of the State, excluding its conflict of laws rules.  The Borrower
hereby irrevocably consents to the exclusive jurisdiction of any state or
federal court in the county or judicial district in the State; provided that
nothing contained in this Note will prevent Lender from bringing any action,
enforcing any award or judgment or exercising any rights against the Borrower
individually, against any security or against any property of the Borrower
within any other county, state or other foreign or domestic jurisdiction.  The
Borrower acknowledges and agrees that the venue provided above is the most
convenient forum for both Lender and the Borrower.  The Borrower waives any
objection to venue and any objection based on a more convenient forum in any
action instituted under this Note.
 
8
 
 
 

--------------------------------------------------------------------------------

 


17.           Commercial Purpose.  The Borrower represents that the indebtedness
evidenced by this Note is being incurred by the Borrower solely for the purpose
of acquiring or carrying on a business, professional or commercial activity, and
not for personal, family or household purposes.


18.           USA Patriot Act Notice.  To help the government fight the funding
of terrorism and money laundering activities, Federal law requires all financial
institutions to obtain, verify and record information that identifies each
Borrower that opens an account.  What this means: when the Borrower opens an
account, Lender will ask for the business name, business address, taxpayer
identifying number and other information that will allow Lender to identify the
Borrower, such as organizational documents. For some businesses and
organizations, Lender may also need to ask for identifying information and
documentation relating to certain individuals associated with the business or
organization.


19.           Authorization to Obtain Credit Reports.  By signing below, each
Borrower who is an individual provides written authorization to Lender or its
designee (and any assignee or potential assignee hereof) to obtain the
Borrower’s personal credit profile from one or more national credit
bureaus.  Such authorization shall extend to obtaining a credit profile in
considering this Note and subsequently for the purposes of update, renewal or
extension of such credit or additional credit and for reviewing or collecting
the resulting account.


20.           WAIVER OF JURY TRIAL.  The Borrower irrevocably waives any and all
rights the Borrower may have to a trial by jury in any action, proceeding or
claim of any nature relating to this Note, any documents executed in connection
with this Note or any transaction contemplated in any of such documents.  The
Borrower acknowledges that the foregoing waiver is knowing and voluntary.


21.         Important Information about Phone Calls.  By providing telephone
number(s) to Lender, now or at any later time, Borrower authorizes Lender and
its affiliates and designees to contact Borrower regarding Borrower account(s)
with Lender or its affiliates, whether such accounts are Borrower individual
accounts or business accounts for which Borrower is a contact, at such numbers
using any means, including but not limited to placing calls using an automated
dialing system to cell, VoIP or other wireless phone number, or
leaving prerecorded messages or sending text messages, even if charges may be
incurred for the calls or text messages.  Borrower consents that any phone call
with Lender may be monitored or recorded by Lender.


The Borrower acknowledges that it has read and understood all the provisions of
this Note, including the waiver of jury trial, and has been advised by counsel
as necessary or appropriate.


WITNESS the due execution hereof as a document under seal, as of the date first
written above, with the intent to be legally bound hereby.




WITNESS / ATTEST:
Borrower:
 
INB:MANHATTAN DRUG COMPANY, INC.
   
/s/ Christina Kay
By: /s/ Dina L. Masi
 
(SEAL)
Print Name:  Christina Kay
Print Name:  Dina L. Masi
 
Title:  Vice President
Title:  Chief Financial Officer
(Include title only if an officer of entity signing to the right)
 

 
9






